 In the Matter Of RYAN AERONAUTICAL COMPANYandUNITEDAUTOMOBILE WORKERS OF AMERICA, LOCAL 506, C. I. O.Case No. R-1989.-Decided August 30, 1940Jurisdiction:airplane manufacturing industry.Investigation"and Certification of Representatives:existenceof question: re-fusal to accord recognition-to union; election necessary.Unit Appropriate for Collective Bargaining:hourly,paid production and main-tenance employees, exclusive of -supervisory and clerical' employees, and thoseemployees of the Company who are covered by a contract between the Com-pany and the welders which is now in effect.Practice and ProcedureMotion to dismiss petition for investigation and certification of repre-sentatives on ground the report of Regional Director with respect toclaims of representation and the Order of Board Directing Investigationand Hearing wereex partedocuments which violated the constitutionalrights of the employer as guaranteed in the Fifth Amendment,denied.byMr. Fred A. Steiner,of San Diego, Calif., forthe Company. --Gallagher,Wirin cC Johnson, by Mr. Harry A. Kaplan,of LosAngeles, Calif., andMr. John Bacellar,of San Diego, Calif., for theU. A. W.-C. I. O.Mr. Jimme Goss,of Los Angeles, Calif., andMr. Merle H. Griffin,of San Diego, Calif., for the Welders.Mr. David H. Karasick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF `THE CASEOn June 28, 1940, United Automobile Workers of America, Local506, affiliated with the Congress of Industrial Organizations, hereincalled the U. A. W.-C. I. 0., filed with the Regional Director for theTwenty-first Region (Los Angeles,. California) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation.of employees of Ryan Aeronautical Company, San Diego,California, herein called the Company, and requesting an investiga-27 N. L. R. B., No. 3.14 RYAN AERONAUTICAL COMPANY15tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 30, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor. Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On August 1, 1940, the Regional Director issued a'notice of hearing,and on August 2, 1940, an amendment to notice of hearing, copies ofwhich were duly served upon the Company; the U. A. W.-C. I. 0.;.United Aircraft Welders of America, an unaffiliated labor organiza-.tion, herein called the theWelders; International Association ofMachinists; and Pattern Makers Association of Los Angeles.Pur-suant to notice, a, hearing was held on August. 8, 1940, at San Diego;California, before James A. Cobey, the Trial Examiner duly desig-,nated by the Board.The Company and the U. A. W.-C. I. O. wererepresented by counsel, the Welders by its representatives; all partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses,'and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner made several rulings with respect to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial'errors were committed.The rulings arehereby affirmed.. ,.At the close of the hearing, counsel for the Company moved that awritten statement of the Regional Director concerning claims of au-thorization for the purpose of representation be stricken from therecord, that the Order Directing Investigation and Hearing be like-wise stricken, and that the petition be dismissed.All three motionswere based on the ground that the statement of the Regional Directorand,the Order Directing Investigation and Hearing-.Wereex pareedocuments which violated the constitutional rights of the Companyas guaranteed in the Fifth Amendment. The Trial Examiner re-served ruling on these motions.The motions are hereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRyan Aeronautical Company is a California corporation, havingits principal place of. business at San Diego, California. It is thereengaged in the manufacture and sale of airplanes and airplane partsfor both commercial and military use.The principal raw materials 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDused are aluminum alloy, chrome molybdenum, stainless steel, fabrics,instruments, and accessories, all of which come from points outsideCalifornia, and paints, varnishes, standard parts, engines, and rubber,some of which come from points outside California.During thefiscal year July 1, 1939, to June 30, 1940, the Company purchased ap-proximately $428,000 worth of raw materials.Approximately 10 percent of these purchases were made directly by the Company fromsuppliers located outside the State; approximately 90 per cent weremadelocally. - Of these locally made purchases, however, a substantialportion-of the materials were secured from points outside the State.During the fiscal year July 1, 1939, to June 30, 1940, the Company'ssales of airplanes and airplane parts aggregated $1,838,000. 'Ofthese, approximately 54 per cent were sold within the State, approxi-mately 25 per cent were sold to purchasers located outside the State,and approximately 21 per cent, exclusive of. the above stated percent-ages, were sold to the United States Government. The Companynow employs approximately 750 employees, and maintains, an annualpay roll of approximately $900,000.The Company did not contestthe jurisdiction of the Board.'II.THE ORGANIZATIONS INVOLVEDUnited Automobile Workers. of America, Local, 506, affiliated withthe Congress'of Industrial Organizations, is a labor organizationadmitting to its membership employees of the Company.United Aircraft Welders of America, an unaffiliated union, is alabor organization admitting to its membership all welders, appren-tice welders, and helpers employed by the Company, exclusive. of oper-ators of mechanical spot-welding machines.III.THE QUESTION CONCERNING REPRESENTATIONOn June 24, 1940, the U. A. W.-C. I. O. wrote to' the Companyrequesting a meeting for the purpose of negotiating "a sole bargainingagreement."The Union stated that it represented a substantial ma-jority of the hourly. paid production:ethploy ees of the Company,. andthat, in the event the Company ref used to, meet, the Union wouldrequest the Board to hold an election.On. June 27, 1940, the Companywrote in reply that "it has been and is a policy of this company tomeet with any of its employees individually or collectively at any timethey desire to meet with the management; or its representative for anypurpose whatsoever, and we are continuing to follow this procedure."A report of the Regional Director of the Board with respect to the'SeeMatter of Ryan Aeronautical Co.andUnited Aircraft Welders of America, Ind.,15 N. L. R. B. 812.. RYAN AERONAUTICAL COMPANY17representation claims of the U. A. W.-C. I. O. was introduced into'evidence at the hearing.The report, which was based on membershipapplication cards and signatures to petitions designating the U. A. W.-C. 1. 0. as the bargaining agent of the signers, shows that the U. A. W.-C. I. O. represents a substantial number of employees of the Company.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation wliicli hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe U. A. W.-C. I. O. urges that all. the hourly paid production andmaintenance employees of the Company at its San Diego, California,plant, exclusive of supervisory and clerical employees, and exclusivealso of those employees covered by a contract between the Companyand the Welders which is now in effect,' constitute an appropriatebargaining unit.Neither the Company nor the Welders objected tosuch a unit.We find that all the hourly paid production and maintenance em-ployees of the Company at its San Diego, California, plant, exclusiveof supervisory and clerical employees, and those employees of theCompany who are. covered by a contract between the Company andtheWelders which is now in effect, constitute a unit appropriate forpurposes of collective bargaining and that such unit will insure, toemployees of the Company the, full benefit of their right to self-Iinorganization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the.Company and the U. A. W.-C. I. O. assumedthat the Board would direct an election.We find that the 'question2 The contractis not inevidence.It was entered into shortly after the Board certifiedtheWelders as the exclusive representative of those employees of the Company who spentmorethan 50 per cent of their working time in oxy-actylene, oxy-hydrogen, and electricare welding, in gas torch cutting and in the work of welders' helpers, excluding such ofthose employees having the, right to hire and discharge.SeeMatter of Ryan AeronauticalCo.andUnited AircraftWeldersof America, Ind.;17 N. L. R. B. 231.12342S-42-vol. 27-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich has arisen concerning the representation of employees of the.Company can best be resolved by an election by secret ballot.-The Company is presently undergoing a program of plant expan-.Sion which, when completed, will result in an estimated 25 per centincrease in the number of employees.At the time of the hearing,new employees were being hired at the rate of approximately six, aclay.Counsel for the Company requested that, ;should the-Board.direct an election, employees whose navies appear on the pay rollnext 'preceding the date of the'Direction of Election be' eligible tovote.Counsel for U. A. W.-CI. : O., however, requested' that eligi-bility-bedetermined as of the date the petition was filed.Ln.accord-ance with our usual practice, the pay roll immediately .piec,,ding thedate of the Direction of-Election will be used for the purpose of de-termininig, eligibility to vote.We shall direct that those eligible'.to'vote ' shall be .the employees in the appropriate unit. whose names:appear. upon the Company's pay roll immediately preceding the dateof this Direction of Election, including any employees-who did notwork during said pay-roll period.because they were ill or on vaca-tion, and employees who were then or have since been temporarilylaid off, but excluding those who have since quit or 'been. dischargedfor cause.At the close,of the hearing, counsel for the Company moved that,in the event that an election was ordered, all labor organizationsthat have any. membership whatever in the plant be given a place onthe ballot.The Trial Examiner reserved ruling on this motion'.Nolabor organization other than the U. A. W:-C. I.' O. having made ashowing of substantial membership among the employees of the "Unithere found appropriate, the motion is hereby denied.Upon the basis of the above, findings of fact and upon the entire`record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Ryan Aeronautical Company, San Diego,.California, within the meaning of. Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All hourly paid production and maintenance employees of theCompany at its San Diego, California, plant, exclusive of supervisoryand clerical employees, and exclusive also of those employees coveredby a contract between the Company and the Welders which is nowin effect, constitute a unit appropriate for the purposes of collective.bargaining, within the meaning of Section 9 (b) 'of the Act. RYAN AERONAUTICAL COMPANY19'DIRECTION OF ELECTIONBy. virtue of and pursuant to, the power vested. in the, NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-:--Series 2, as.amendecl; it is-herebyDIRECTED that, as part of the investigation au"ihorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Ryan Aeronautical Company, San Diego, California, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty:, (30) days from the date of. this Direction of Election,under the direction and supervision of the Regional Director forthe Twenty-first Region, acting in this matter as agent for the Na-tional Labor Relations "Board and subject to Article III, Section.9,of said Rules and Regulations, among all hourly paid 'productionand maintenance employees of Ryan Aeronautical Company, San-Diego, California, whose names appear upon the Company's pay rollimmediately preceding the date of this Direction of Election, includi`ng any employees who, did not work during said pay-roll period-because they were ill or on vacation, and employees who were then,or have since been temporarily laid off, but excluding supervisoryand clerical employees, and those employees, covered by' a contractbetween the Company' and the Welders which is now in effect, andemployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by United' Auto;mobile Workers of America, Local 506, affiliated with the Congress'of Industrial Organizations, for'the purposes of collective bargaining.[SAME TITLE]..CERTIFICATION OF REPRESENTATIVES .October 01, 1940-On August 30, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision a,nd'Direction of 'Election in theabove-entitled proceeding.Pursuant to the Direction of- Election, anelection by secret ballot was conducted on September 20, 1940, underthe ' direction and supervision of the Regional Director for theTwenty-first Region (Los Angeles, California).On September 23,1940, 'the' Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series.2,: 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDas amended, issued and duly served upon the parties an ElectionReport.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list-------------------------------------776Total ballots cast------------------------------------------667Total ballots challenged-------------------------------------38Totalvoid ballots------------------------------------------1Totalblank ballots-----------------------------------------1Totalballots not counted----------------------------------------------------40Totalballots counted------------------------------------ ---627Total votes for. International Union, United Automobile Work-ers of America, Local No. 506, affiliated with the C. I. O__ 354Total votes against International Union, United AutomobileWorkers of America, Local No. 506, affiliated with theC. I. 0---------------------------------------------------- 273By letter dated September 20, 1940, and received by the.RegionalDirector on September 24, 1940, the Company filed objections to theconduct of the election.On September 24, 1940, the Regional Di-rector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issueda report on objections to the conduct of the election.Objection to the Conduct of the Election and to the Election Re-port, dated September 27, 1940, were filed by the Company with theRegional Director.On October 4, 1940,, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued a report onObjection to the Conduct of the Election and to the Election Report.,We have considered the Company's objections : and the Regional.Director'sReports thereon.We find that the objections raise nosubstantial and material issues with respect to tho conduct of theballot or the Election Report.The objections are hereby 'overruled.By virtue of and pursuant to the power vested in they NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBYi CERTIFIED that United Automobile Workers of America,Local 506, affiliated with the Congress of Industrial Organiza-tions, has been designated and selected by a majority of,the hourlypaid production and maintenance employees of Ryan AeronauticalCompany, at its San Diego, California, plant, exclusive of super-visory and clerical employees, and those employees ' of the Companywho are covered by a contract between the Company and the Welders RYAN AERONAUTICAL COMPANY21which is now in. effect, as their representative for the, purposes ofcollective bargaining,and that, pursuant to Section 9 (a) of the Na-tional Labor Relations Act, United Automobile Workers of America,Local 506, affiliated with the Congress of Industrial Organizations, isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages,hours ofemployment,and other conditions of employment.27 N. L.R. B., No. 3a.